¶18 (dissenting) — The majority’s perfunctory discussion of RCW 6.17.020 is contrary to the legislature’s intent and wholly at odds with bedrock principles concerning the rights of an assignee. Therefore, ! dissent.
Madsen, J.
¶19 At the time American Discount Corporation assigned the judgment against Joy and W. Austin Shepherd to United Collection Service, RCW 6.17.020 provided that a *101party or assignee could execute on a judgment for 10 years from the entry of the judgment. The statute also provided that “a party in whose favor a judgment has been rendered” could extend the judgment for an additional 10 years. Former RCW 6.17.020(3) (1995). Under this version of the statute, United Collection, as assignee, sought and obtained an extension. It was absolutely entitled to do so.
¶37 It is fundamental that an assignee steps into the shoes of the assignor; an assignment carries with it not only whatever contract rights may have been assigned but also “all applicable statutory rights and liabilities.” Puget Sound Nat’l Bank v. Dep’t of Revenue, 123 Wn.2d 284, 292, 868 P.2d 127 (1994). In Puget Sound National Bank, the court discussed a case where an escrow agent assigned to individuals whose escrow funds had been embezzled its right of action against the insurer, which had contracted with the agent to provide the required fidelity bond. Under the principle that the assignee steps into the same shoes as the assignor, the court held that the bond statute, RCW 18.44-.050, rendered the insurer liable to the assignees. Puget Sound Nat’l Bank, 123 Wn.2d at 292 (discussing Estate of Jordan v. Hartford Accident & Indem. Co., 120 Wn.2d 490, 497-502, 844 P.2d 403 (1993)). Similarly, where a retail installment contract originally entered into by the assignor failed to comply with specific statutory provisions applicable to such contracts, the assignee was denied full recovery of the amount due under the assigned retail installment contract because of the failure to comply with the statutory requirements. Puget Sound Nat’l Bank, 123 Wn.2d at 292 (discussing Atlas Credit of Cal., Inc. v. Hill, 15 Wn. App. 146, 153, 547 P.2d 894 (1976)). Thus, both statutory benefits and burdens imposed by statute on a party apply equally to an assignee.
¶38 As this court stated: “These cases support the conclusion that an assignment carries with it... all applicable statutory rights and liabilities. To hold otherwise would be contrary to the rule that the assignee acquires whatever rights the assignor possessed prior to the assignment.” *102Puget Sound Nat’l Bank, 123 Wn.2d at 292-93 (emphasis added).
¶39 In Puget Sound National Bank itself, the court held that where automobile dealers assigned installment contracts to a bank, the bank stepped into the dealers’ shoes and assumed their status with respect to all rights and liabilities related to the contracts, including the dealers’ tax attribute of “ ‘making sales at retail’ ” under RCW 82.08-.037, thereby entitling the bank to a sales tax refund under the statute. Puget Sound Nat’l Bank, 123 Wn.2d at 293.
¶40 That the assignees’ rights include “applicable statutory rights” of the assignor was described by the court as a “basic tenet[ ] of assignment law.” Puget Sound Nat’l Bank, 123 Wn.2d at 292, 293; see also, e.g., Wash. State Bar Ass’n v. Merchants’ Rating & Adjusting Co., 183 Wash. 611, 616-17, 49 P.2d 26 (1935) (assignment for collection; the assignee has equal rights to those of the assignor); Lewis v. Third St. & Suburban Ry., 26 Wash. 28, 66 P. 150 (1901) (assignment of judgment carried with it the appeal bond as incident to it, leaving the assignor with no right of action on the appeal bond); Fed. Fin. Co. v. Gerard, 90 Wn. App. 169, 182-83, 949 P.2d 412 (1998) (“assignee’s rights are coextensive with those of the assignor at the time of assignment”; a state statute of limitations that cannot be asserted as a defense against the assignor cannot be asserted against the assignee).
¶41 Thus, because the party who obtained the judgment, American Discount, had the statutory right to obtain a 10-year extension of time in which to execute on the judgment in 1987 when the judgment was assigned to United Collection, United Collection had the right to extend under the statute because as an assignee, it had all the statutory rights that had belonged to the assignor — in accord with the basic tenet of assignment law.
¶42 It makes no difference that at that time the statute used the word “assignee” when referring to the original 10-year period but did not do so when referring to the *10310-year extension. Former RCW 6.17.020(1), (3). A court construes statutes according to their plain language, when possible. Shoop v. Kittitas County, 149 Wn.2d 29, 36, 65 P.3d 1194 (2003). As the statute existed prior to the 2002 amendment, subsection (3) authorized a “party” to extend a judgment for an additional 10 years. That authorization necessarily included assignees of a party under settled principles, as explained. Thus, the plain language of former RCW 6.17.020(3) allowed, under basic assignment principles, the assignee to obtain the extension.
¶43 The absence of the word “assignee” in subsection (3) was of no importance as to assigned judgments. It was not necessary for subsection (3) to expressly refer to an “assignee.” The statutes at issue in Estate of Jordan and Puget Sound National Bank, for example, did not refer to assignees, yet this court found the assignees were entitled to the same statutory rights as the assignors. See former RCW 18.44.050 (1979) (now codified at RCW 18.44.201; see Laws of 1999, ch. 30, § 5) (at issue in Estate of Jordan)', former RCW 82.08.037 (1982) (at issue in Puget Sound Nat’l Bank).
¶44 And while the legislature did use the term “assignee” in subsection (1) of the statute, but not in subsection (3), this makes no difference either. Words in a statute are not often discounted, but they may be if they are, truly, surplusage. See Wash. Water Power Co. v. Graybar Elec. Co., 112 Wn.2d 847, 859, 774 P.2d 1199 (1989) (“surplusage in a statute may be ignored in order to subserve legislative intent”). Here, the word “assignee” was (and is) surplusage in RCW 6.17.020(1).
¶45 The basic precept of statutory interpretation that a court will ascertain and give effect to legislative intent is furthered by avoiding a literal reading if it leads to strained, unlikely, or absurd consequences. In re Parentage of J.M.K, 155 Wn.2d 374, 387, ¶ 23, 119 P.3d 840 (2005); State v. Elgin, 118 Wn.2d 551, 555, 825 P.2d 314 (1992). The spirit or purpose of the statute must prevail over express but inept language. Elgin, 118 Wn.2d at 555; State v. Day, 96 Wn.2d 646, 648, 638 P.2d 546 (1981).
*104¶46 Allowing an assignee the rights of the assignor for the first 10 years, but cutting the right off after that point, does not accord with the statute’s purpose to allow execution of judgments for an extended period. Arbitrarily cutting off the right as to some but not all judgments, based on who has title to the judgment, does not serve that purpose. In addition, it must be remembered that the statute includes judgments in a wide variety of cases. This court has said, for example, that the rule that an assignee possesses all the rights possessed by the assignor before assignment is critical in the context of commercial lending transactions:
[W]hether a commercial paper transaction involves a borrowing or purchase, the lender or buyer must have confidence that the law is clear as to the rights and liabilities involved. Uncertainty as to the attributes of assignment . . . would inhibit certain routine commercial lending transactions and increase costs to borrowers and sellers of commercial paper until settled by future litigation.
Puget Sound Nat’l Bank, 123 Wn.2d at 293. The entities in this case and all others are entitled to rely on the longstanding, fundamental principle that upon assignment, the assignee acquires the same statutory rights and liabilities that the assignor held at the time of the assignment. Certainly, the value of the judgment obtained by United Collection is affected; without doubt, the value placed by the parties on the judgment that was assigned would have been different if the parties had known at the time of assignment that United would not obtain all the rights held by American Discount.
¶47 The purpose of the statute, allowing execution of a judgment for an extended period of time, is not served by allowing some, but not all, the benefit of the extended period. Moreover, it serves as a windfall for those judgment debtors benefiting as a result of the fortuity that the judgments against them were assigned.
¶48 The majority suggests, majority at 99-100, that American Discount, the original judgment creditor, could *105have extended the judgment under RCW 6.17.020(3). It is hard to agree that American Discount could have extended the time on a judgment to which it no longer held title. Instead, to do as the majority suggests, United Collection would have had to transfer an interest back to American Discount. Of course, this would have been cumbersome, if not risky, and completely unnecessary if the statute is construed as it was undoubtedly intended. To avoid this unlikely result, former subsection (3) should be read to include assignees, in accord with long-standing assignment law.
¶49 The construction of RCW 6.17.020 that I believe is correct, if adopted by this court, would be what the statute has meant since its enactment. State v. Moen, 129 Wn.2d 535, 539, 919 P.2d 69 (1996). Accordingly, the 2002 amendment would do no more than make express what was already true under the statute — an assignee has the same rights as the assignor, which is, unsurprisingly, exactly what the legislature has indicated is, and was, the case.
¶50 It follows that the Court of Appeals decision in J.D. Tan, LLC v. Summers, 107 Wn. App. 266, 26 P.3d 1006 (2001) , was incorrect. The fact that United Collection fails to argue that J.D. Tan should be overruled, see majority at 98 n.2, is irrelevant. This court is not bound by an erroneous, albeit implicit, concession related to a matter of law— here, the correctness of the J.D. Tan holding. See In re Pers. Restraint of Goodwin, 146 Wn.2d 861, 875, 50 P.3d 618 (2002) .
¶51 Next, the majority declines to permit the retroactive application of the 2002 statutory amendment as intended by the legislature in the face of J.D. Tan, reasoning that such retroactive application would affect substantive rights to cessation of liens under RCW 4.56.210. Majority at 99. However, if RCW 6.17.020(3) is interpreted as I maintain it should be, this issue does not arise because RCW 4.56.210 expressly provides that a lien based upon an underlying judgment continues for an additional 10-year period if the period of execution of the judgment is extended under RCW 6.17.020.
*106f 52 This court should overrule J.D. Tan and hold that RCW 6.17.020(3) authorized assignees of a judgment to obtain the 10-year extension permitted by this subsection at the time United Collection obtained its extension.
¶53 I dissent.